
	
		II
		110th CONGRESS
		1st Session
		S. 1448
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2007
			Mr. Reed (for himself,
			 Mr. Leahy, and Mr. Cornyn) introduced the following bill; which was
			 read twice and referred to the Committee
			 on the Judiciary
		
		A BILL
		To extend the same Federal benefits to law enforcement
		  officers serving private institutions of higher education and rail carriers
		  that apply to law enforcement officers serving units of State and local
		  government.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Equity in Law Enforcement
			 Act.
		2.Line-of-duty
			 death and disability benefitsSection 1204(8) of part L of the
			 Omnibus Crime Control and Safe Streets Act of
			 1968 (42 U.S.C. 3796b(8)) is amended—
			(1)in subparagraph
			 (B), by striking or at the end;
			(2)in subparagraph
			 (C), by striking the period at the end and inserting a semicolon; and
			(3)by adding at the
			 end the following:
				
					(D)an individual who
				is—
						(i)serving a private
				institution of higher education in an official capacity, with or without
				compensation, as a law enforcement officer; and
						(ii)sworn, licensed,
				or certified under the laws of a State for the purposes of law enforcement (and
				trained to meet the training standards for law enforcement officers established
				by the relevant governmental appointing authority); or
						(E)a rail police
				officer who is—
						(i)employed by a
				rail carrier; and
						(ii)sworn, licensed,
				or certified under the laws of a State for the purposes of law enforcement (and
				trained to meet the training standards for law enforcement officers established
				by the relevant governmental appointing
				authority).
						.
			3.Law enforcement
			 armor vests
			(a)Grant
			 ProgramSection 2501 of part Y of the
			 Omnibus Crime Control and Safe Streets Act of
			 1968 (42 U.S.C. 3796ll) is amended—
				(1)in subsection
			 (a)—
					(A)by striking
			 and Indian tribes and inserting Indian tribes, private
			 institutions of higher education, and rail carriers; and
					(B)by inserting
			 before the period the following: and law enforcement officers serving
			 private institutions of higher education and rail carriers who are sworn,
			 licensed, or certified under the laws of a State for the purposes of law
			 enforcement (and trained to meet the training standards for law enforcement
			 officers established by the relevant governmental appointing
			 authority);
					(2)in subsection
			 (b)(1), by striking or Indian tribe and inserting Indian
			 tribe, private institution of higher education, or rail carrier;
			 and
				(3)in subsection
			 (e), by striking or Indian tribe and inserting Indian
			 tribe, private institution of higher education, or rail carrier.
				(b)ApplicationsSection
			 2502 of part Y of the Omnibus Crime Control and
			 Safe Streets Act of 1968 (42 U.S.C. 3796ll–1) is amended—
				(1)in subsection
			 (a), by striking or Indian tribe and inserting Indian
			 tribe, private institution of higher education, or rail carrier;
			 and
				(2)in subsection
			 (b), by striking and Indian tribes and inserting Indian
			 tribes, private institutions of higher education, and rail
			 carriers.
				(c)DefinitionsSection
			 2503(6) of part Y of the Omnibus Crime Control
			 and Safe Streets Act of 1968 (42 U.S.C. 3796ll–2(6)) is amended by
			 striking or Indian tribe and inserting Indian tribe,
			 private institution of higher education, or rail carrier.
			4.Byrne
			 grantsSection 501(b)(2) of
			 part E of title I of the Omnibus Crime Control
			 and Safe Streets Act of 1968 (42 U.S.C. 3751(b)(2)) is amended by
			 inserting after units of local government the following:
			 , private institutions of higher education, and rail
			 carriers.
		
